Citation Nr: 1127907	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for a bilateral hip strain.

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to March 2006.

This matter arises before the Board of Veterans' Appeals (Board) from April 2007 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2009, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to service connection for carpal tunnel syndrome of the left wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran's low back disability is related to an injury incurred during her period of active military service.

2.  The competent evidence of record does not show that the Veteran's bilateral hip disability is related to an injury incurred during her period of active military service.




CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or aggravated by her period of active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2010).

2.  The Veteran's bilateral hip disability was not incurred in or aggravated by her period of active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2007 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for her claimed disorders and described the types of evidence that the Veteran should submit in support of her claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letter also described the elements of degree of disability and effective date.  

The Board further notes that the Veteran was provided with a copy of the April 2007 rating decision, the May 2008 statement of the case, the Board's November 2009 remand, and the February 2011 supplemental statement of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's post-service treatment records, afforded the Veteran with compensation and pension examinations in April 2007 and December 2009, and associated the Veteran's service treatment records (STRs) and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were, collectively, more than adequate, as they were predicated on a full reading of the medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about her disabilities and the objective findings needed to rate the disabilities. 

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Low Back and Bilateral Hips

The Veteran claims that she hurt her back in service when she jumped to pull down a refueling probe and from carrying boxes.  She said that she felt most of her symptoms in the last three years of service.  The Veteran also claims that her hips started hurting around the time that she hurt her back and that she also received treatment for her hips in service.  At the outset, the Board observes that the Veteran's service treatment records reveal that she was treated for both low back pain and a hip strain in service.  

Slightly more than a year after she left service, VA afforded the Veteran with a compensation and pension examination for her spine and hips.  At that time, she complained of a low back strain and bilateral hip pain.  She told the examiner that she felt occasional tightness in the lower lumbar paraspinals with no radiation, as well as symmetric pain in the lateral aspect of her hips that fluctuated from side to side.  After examining the Veteran, the examiner diagnosed her with a lumbar strain and a bilateral hip strain.  He did not provide a nexus opinion.  

Then, the Veteran presented to the Naval Hospital in Jacksonville with a one-year history of bilateral hip pain in October 2007.  The doctor took X-rays and found that the Veteran's joint spaces in her hips were well preserved with no evidence of traumatic, arthritic, or inflammatory changes.  The doctor's impression was that the Veteran's hips were normal.  In June 2008, the Veteran described a history of low back pain into her hips "off and on since the 1980s."  The pain lasted one week at a time, and she was diagnosed with bursitis of both hips.  In the same examination, there was no tenderness over the Veteran's spine, no paraspinal muscle spasm, and no limitation of movements of the lumbar spine.  A July 2008 MRI of the lumbar spine found normal alignment, vertebral body bone marrow within normal limits, and unremarkable spinal cord conus.  The interpreting doctor's impression was that the Veteran had a normal MRI of the lumbar spine.  An X-ray in July 2008 also showed that the Veteran had a normal spine.  A few months later, the Veteran complained of low back pain and went through physical therapy.  She was merely diagnosed with lumbago.  However, another doctor did diagnose the Veteran with a sacroiliac back strain in July 2008.

The Veteran presented for another compensation and pension examination in December 2009.  She again claimed to have had back pain on and off since 1986, which became considerably worse after a C-section in 2004.  The lower back pain radiated into the Veteran's hips and coincided with hip pain.  After an examination, the examiner diagnosed the Veteran with a lumbosacral strain, bilateral sacroiliac joint dysfunction, and bilateral trochanteric bursitis.  The examiner then opined that it was less likely than not that the Veteran's bilateral hip disability and back disability were incurred in or aggravated by her active military service.  In support of this opinion, the examiner stated that the Veteran complained of back spasms after her C-section, but her service treatment records did not necessarily indicate a chronic ongoing problem with her back.  There was also no medical treatment since September 1992 for low back pain, and the Veteran was only diagnosed with a mild muscle strain in 1986.  Therefore, the examiner concluded that there was a lack of clinical evidence to support the Veteran's claim that her low back and hip disabilities were incurred in service.  

The Board notes that any statements of record made by the Veteran claiming that her disabilities were the result of an injury in service are not competent evidence of her disorders' etiologies as the Veteran is a lay person without the medical expertise to render such a diagnosis.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer an etiological opinion, her statements are afforded little weight as to the cause of her back and hip disabilities.

Thus, the Board has considered the competent and credible evidence of record.  In so doing, the Board affords the most probative value to the December 2009 compensation and pension examiner's opinions.  Therefore, the Board finds that the evidence of record does not satisfy all three elements required for the Board to grant the Veteran service connection because there is no evidence of a relationship or nexus between the Veteran's current disabilities and any injury or disease during service.  Consequently, the Board further finds that the preponderance of the evidence weighs against her claims of entitlement to service connection for a low back disability and a bilateral hip disability. 

Finally, in regards to continuity of symptomatology, the Board observes that the Veteran had sporadically sought treatment for back and hip pain after service.  She even underwent a course of physical therapy.  However, several treatment records indicate that her pain was "off and on" rather than continuous since her discharge from active military service.  As a result, the Board finds that the Veteran did not experience a continuity of back and hip symptomatology since her period of active military service.

In light of the foregoing, the Board finds that the evidence does not show that the Veteran's current low back and bilateral hip disabilities are related to her period of active military service.  In this regard, the Board observes that a compensation and pension examiner was unable to link the Veteran's disabilities to her active military service after examining the Veteran and reviewing the Veteran's claims file, and the record does not contain a competent medical opinion linking the disabilities to the Veteran's military service.  Therefore, the Board must find that service connection is not warranted in this case for a low back disability or a bilateral hip disability.  Consequently, the Veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to service connection for a low back strain is denied.

2.  Entitlement to service connection for a bilateral hip strain is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for carpal tunnel syndrome of the left wrist.  

The Board remanded the Veteran's claim in November 2009 in order to provide her with a compensation and pension examination to determine the extent and etiology of her left wrist disability.  The RO afforded the Veteran with this examination in December 2009.  However, although the examiner cited several treatment records, he did not address all the relevant evidence in his report.  For example, the examiner wrote that the Veteran was never treated for numbness and tingling in her hands during service as she was only treated for a ganglion cyst in her left wrist and a small bump on her left forearm.  The examiner then stated that her "treatment records are void of any data consistent with her current problem."  Nevertheless, in August 1994, the Veteran presented to the Branch Medical Clinic with complaints of bilateral wrist pain that began while typing four months previously.  The assessment included questionable early carpal tunnel syndrome of the wrists.  Therefore, as the December 2009 opinion did not adequately consider this treatment records, the Board finds the opinion is not sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate).  On remand, the RO should afford the Veteran a supplemental opinion to determine whether her currently diagnosed carpal tunnel syndrome is at least as likely as not related to her period of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the December 2009 compensation and pension examiner, with respect to the Veteran's left wrist disability.  The examiner should again provide an opinion regarding whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active military service.  A discussion of the Veteran's August 1994 service treatment record indicating a questionable early carpal tunnel syndrome diagnosis must be included in the examination report.

Send the claims folder to the December 2009 compensation and pension examiner for a supplemental opinion. 

If the December 2009 compensation and pension examiner is not available, obtain the requested supplemental opinion from another appropriate clinician.  The clinician should have an opportunity to review the complete claims folder before rendering an opinion.  A new compensation and pension examination should only be conducted if the clinician preparing the new opinion deems one necessary.

2.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


